NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaICircu1't
SHERRYL D. WARREN,
Petitioner,
V.
DEPARTMENT OF TRANSPORTATION,
Responden,t.
2011-3223 .
Petition for review of the Merit Systems Protection
Board in case no. DEO839100139-1-1.
ON MOTION
ORDER
Sherryl D. Warren moves for a 60-day extension of
time, until April 17, 2012, to file her opening brief.
Upon consideration thereof
IT ls ORnEREn THAT:

WA.RREN V. TRANSPORTATION 2
The motion is granted No further extensions should
be anticipated
FoR THE CoURT
FEB 2 1  lsi Jan Horba1y
Date J an Horba1y
C1erk
cc: Sherry1 D. Warren 4
Nich0las Jabb0ur, Esq.
FlLED
321 u,s.c0un'roFAPPaALs ma
rnEFEnEnALc1ncu:T
mae 21zo1z
» am HonsA1v
near